DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “straight walled cylindrical tube” is unclear.  The claims require the tube to be both a “straight walled cylindrical tube” and also that the tube has an “expanded portion extending diametrically outward beyond the outer wall of the straight walled cylindrical tube.”  It is unclear how a tube can be considered “straight walled” with the “expanded portion(s)” thereon, thus necessarily making the tube not “straight walled.”  It is further unclear how many expanded portions may be present, before the tube would no longer be considered a “straight walled cylindrical tube.”  For purposes of examination, a tube 
	Regarding claim 1, the recitation “the expanded portion the first ridge” is unclear, as the recitation does not make grammatical sense.  
Claims 2, 4, and 8 depend from claim 1, and thus are rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US20160273845) in view of Zhang (CN2596308Y). 
Regarding claim 1, Rizzi teaches a system for protecting a straight walled cylinder tube from external corrosion, comprising: a tubular heat exchanger (Fig. 14) including a top tubesheet plate (tube plate 4) and a bottom tubesheet plate (tube plate 5), said top tubesheet plate and bottom tubesheet plates including a plurality of apertures; a plurality of straight 
Rizzi does not teach at least one steel collar sealingly connected to at least one straight walled cylindrical tube in said plurality of tubes, said at least one steel collar extending around the outer circumference of the at least one straight walled cylindrical tube, the at least one steel collar adapted to extend a predetermined first distance above and a predetermined second distance below at least one of the top tubesheet plate, bottom tubesheet plate, anti-vibration baffles, and pass partition plate; the at least one tube having an expanded portion diametrically outward beyond an outer wall of the straight walled cylindrical tube at a first position forming a first ridge at the first position, the expanded portion the first ridge contacting the at least one steel collar and forming the sealing connection between the steel collar and the at least one tube.
Zhang teaches (see Fig. 1) at least one steel collar (protective sleeve 3 & steel - ¶[0019]) sealingly connected (tightly fixed - ¶[0008] & Fig. 1) to at least one straight walled cylindrical tube (heat exchange tube – 1) in said plurality of straight walled cylindrical tubes, said at least one steel collar extending around the outer circumference of the at least one straight walled cylindrical tube, the at least one steel collar adapted to extend a predetermined first distance 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rizzi to include the tube having a collar at a baffle/plate as taught by Zhang, in order to provide a heat exchanger having a long service life (¶[0012]). 
The recitation " expanded" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Rizzi as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one of the predetermined first distance and the predetermined second distance is at least six inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Here, Zhang teaches the length of the sleeve may be adjusted to be longer and/or cover multiple crests in order to achieve the desired level of rigidity (¶[0017]).
Regarding claim 4, Rizzi teaches the limitations of claim 1, and Zhang further teaches  the first position at least one steel collar is adapted to sealingly connect (see connection between sleeve 3 & ridge on left or right side of tube 1 “crest” - ¶[0017]) to the at least one straight walled cylindrical tube is at a predetermined third distance above at least one of the anti-vibration baffle (one of plates 2), and pass partition plate (one of plates 2) and the at least one tube is expanded diametrically outward beyond an outer wall of the straight walled cylindrical tube at a second position forming a second ridge (other of ridge on left or right side of tube 1 “crest” - ¶[0017]) at the second position, the second ridge contacting the at least one steel collar and forming an additional sealing connection (see connection between sleeve 3 & other of ridge on left or right side of tube 1 “crest” - ¶[0017])  between the steel collar and the at least one straight walled cylindrical tube.
.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues Rizzi is void of any disclosure of placing a steel collar around a tube, and that one would not look to Zhang for a solution that Rizzi doesn’t recognize exists. 
Examiner respectfully traverses this argument.  As noted in the rejection, one having ordinary skill in the art would recognize the benefits of the arrangement of Zhang, and would be able to apply them to the apparatus of Rizzi.  Examiner further contends it is unreasonable to suggest that one having ordinary skill in the art would not look to Zhang for improvements, and that Rizzi would be considered a final attempt by those in the field of such a heat exchanger.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant further argues Zhang’s protective sleeve and corrugated tube arrangement is not directed to a corrosion problem, but a vibration problem.  Applicant further argues with 
In response to applicant's argument that Zhang’s protective sleeve and corrugated tube arrangement is not directed to a corrosion problem, but a vibration problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, the steel sleeve of Zhang need not mention corrosion resistance to meet the limitation “for protecting a straight walled cylinder tube from external corrosion” which is merely a statement of intended use.  Applicant has not clearly identified any structural differences between the prior art and the claimed invention.  
Examiner contends Applicant has failed to provide any structural differences between an “expanded” tube, and a tube which is “inherently” formed in the same way.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  
For at least the reasons stated above, Applicant arguments are found unpersuasive and the rejection is maintained.
It is noted that while Applicant’s arguments are found unpersuasive, for the reasons given above, Examiner concedes there are structural difference between Rizzi as modified by 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763